                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



FEDERICO RAMSEY,

                             Plaintiff,

          v.                                    CASE NO. 18-3224-SAC

KANSAS CITY, KANSAS, POLICE DEPARTMENT,

                             Defendant.


                     NOTICE AND ORDER TO SHOW CAUSE

     This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, a prisoner in federal custody, proceeds pro se and

in forma pauperis.

                          Nature of the Complaint

     Plaintiff sues the Kansas City, Kansas, Police Department

alleging that he was “wrongfully accused, illegally detained,

wrongfully convicted, illegally sentenced and imprisoned through the

malicious and sadistic prosecutorial use of fraudulent and false

identity created by the and through the defendant….” (Doc. 1, p. 6).
He seeks monetary damages.

                               Screening

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon
which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a
party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48-49 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however, true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review
for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) dismissals. See

Key v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted).
Following those decisions, courts “look to the specific allegations

in the complaint to determine whether they plausibly support a legal

claim for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct much of it innocent,” then the

plaintiff   has   not   “nudged    [the]   claims   across   the   line   from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(citing Twombly at 1974).

                                  Discussion

     After examining the complaint under these standards, the Court

finds that the complaint is subject to summary dismissal, without

prejudice to refiling, under the holding of Heck v. Humphrey, 512 U.S.

477 (1994).

     First, the sole defendant named in this matter is the Kansas City,

Kansas, Police Department. However, a police department is not a
suable entity under § 1983, because it has no legal identity apart

from the city. See, e.g., Ketchum v. Albuquerque Police Dep’t., 958

F.2d 381, 1992 WL 51481, at *2 (10th Cir. Mar. 12, 1992); Martinez v.

Winner, 771 F.2d 424, 444 (10th Cir. 1985)(holding that the City of

Denver Police Department is not a suable entity). To proceed under

§ 1983, plaintiff must identify individual defendants.

     Next, under Heck v. Humphrey, when a prisoner’s claims in a civil

rights action would impugn the validity of the plaintiff’s underlying
conviction, the action cannot maintained unless the conviction has

been reversed or otherwise invalidated. Heck, 512 U.S. at 486-87.
     The Heck rationale is “to prevent litigants from using a § 1983

action with its more lenient pleading rules, to challenge their

conviction or sentence without complying with the more stringent

exhaustion requirements for habeas actions.” Johnson v. Pottawotomie

Tribal Police Dep’t, 411 Fed. Appx. 195, 198 (10th Cir. 2011)(quoting

Butler v. Compton, 482 F.3d 1277, 1279 (10th Cir. 2007)).

     Here, plaintiff’s claims allege a direct correlation between the

defendant’s actions and his conviction, sentencing, and

incarceration. Because the claims, if proven, would undermine the

validity of plaintiff’s conviction, the Court will direct him to show

cause why this matter should not be dismissed without prejudice under

Heck.

     Plaintiff also moves for the appointment of counsel. There is

no constitutional right to the appointment of counsel in a civil

matter. Carper v. Deland, 54 F.3d 613, 616 (10th Cir. 1995); Durre v.

Dempsey, 869 F.2d 543, 547 (10th Cir. 1989). Rather, the decision

whether to appoint counsel in a civil action lies in the discretion

of the district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir.
1991). The party seeking the appointment of counsel has the burden

to convince the court that the claims presented have sufficient merit

to warrant the appointment of counsel. Steffey v. Orman, 461 F.3d 1218,

1223 (10th Cir. 2016)(citing Hill v. SmithKline Beecham Corp., 393 F.3d

1111, 1115 (10th Cir. 2004)). It is not enough “that having counsel

appointed would have assisted [the movant] in presenting his strongest

possible case, [as] the same could be said in any case.” Steffey, 461

F.3d at 1223 (citing Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir.
1995)). The Court should consider “the merits of the prisoner’s

claims, the nature and complexity of the factual and legal issues,
and the prisoner’s ability to investigate the facts and present his

claims.” Rucks, 57 F.3d at 979.

     Because the Court has found that plaintiff’s claims for relief

are premature under the Heck doctrine, plaintiff’s request for counsel

is denied.

     IT IS, THEREFORE, BY THE COURT ORDERED    that   on   or   before

August 9, 2019, plaintiff shall show cause why this matter should not

be dismissed without prejudice for the reasons discussed herein. The

failure to file a timely response may result in the dismissal of this

matter without additional prior notice.

     IT IS FURTHER ORDERED plaintiff’s motion to appoint counsel (Doc.

4) is denied.

     IT IS SO ORDERED.

     DATED:   This 9th day of July, 2019, at Topeka, Kansas.




                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
